Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Beryl Ming Yu You appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. You v. Tolley, No. 2:13-cv-01683-DCN, 2014 WL 3881039 (D.S.C. Aug. 6, 2014). We dispense with oral argument because the facts and legal, contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.